IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00014-CR
                                No. 10-09-00015-CR

ANTHONY KEITH SKIBELL,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 66th District Court
                              Hill County, Texas
                       Trial Court Nos. 34,670 and 34,671


                        MEMORANDUM OPINION


      Anthony Keith Skibell was placed on community supervision for two third

degree felony convictions of Driving While Intoxicated. See TEX. PENAL CODE ANN. §

49.09(b) (Vernon Supp. 2008).     His community supervision was revoked in both

convictions. He filed a notice of appeal for each revocation. He has now filed a Motion

to Dismiss Appeal in each appeal requesting this Court to withdraw the notices of

appeal and dismiss the appeals. Skibell personally signed each motion to dismiss.
        Accordingly, these appeals are dismissed. TEX. R. APP. P. 42.2(a).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed April 8, 2009
Do not publish
[CR25]




Skibell v. State                                                             Page 2